Per Curiam.

The instant case in prohibition is before this court on a demurrer to the petition. A ruling on the demurrer is dispositive of the action.
In State, ex rel. Mansfield Telephone Co., v. Mayer et al., Judges, 5 Ohio St. 2d 222, 223, it is said:
“The rule is firmly established that the Court of Common Pleas is a court of general jurisdiction and, as such, possesses the authority initially to determine its own jurisdiction over both the person and the subject matter in an action before it, subject to the right of appeal; and generally prohibition, an extraordinary remedy entertained with caution, will not lie to prevent an anticipated erroneous judgment.”
The demurrer to the petition is sustained and the writ is denied.

Writ denied.

Taft, C. J., ZimmermaN, Matthias, O’Neill, Herbert, SchNeider and Brown, JJ., concur.